Exhibit 10.10

TEXAS INDUSTRIES, INC.

ANNUAL INCENTIVE PLAN

adopted pursuant to the

Master Performance-Based Incentive Plan

This Annual Incentive Plan is adopted by the Compensation Committee of the Board
of Directors pursuant to the Texas Industries, Inc. Master Performance-Based
Incentive Plan (“Master Incentive Plan”). This Annual Incentive Plan is subject
to all of the terms and conditions of the Master Incentive Plan. Terms not
defined in this Annual Incentive Plan have the same meanings as in the Master
Incentive Plan. Amendments and exceptions to this Annual Incentive Plan may be
made only in the manner provided in the Master Incentive Plan.

A. Performance Period

Fiscal year 2013

B. Participants

The Annual Incentive Plan Participants are the President and CEO, Vice
Presidents, other Officers, Employees in staff functions (Information Services,
Legal, Environmental, Human Resources, Real Estate (i.e., Brookhollow entities),
Controller, Financial Services, Treasury, etc.), Employees in operating
functions that cover more than one region and managers of facilities or
operations who are not in another incentive plan (such as an
operations/production plan or a sales plan).

C. Objectives

This Annual Incentive Plan establishes minimum, target and maximum goals for the
following three objectives:

 

  •  

Gross Margin – Gross Profit as shown in the Company’s consolidated statement of
operations for Fiscal Year 2013 divided by Net Sales (expressed as a percentage
by multiplying the result by 100).

 

  •  

Selling, General & Administrative Expense (“SG&A”) as a Percent of Net Sales –
All Fiscal Year 2013 SG&A expense (except stock based compensation that is
determined based on a mark-to-market calculation) divided by Net Sales
(expressed as a percentage by multiplying the result by 100). Net Sales is
defined as the net sales amount shown in the Company’s consolidated statement of
operations for Fiscal Year 2013.



--------------------------------------------------------------------------------

  •  

Return on Assets (“ROA”) – Operating profits (earnings before corporate
overhead, interest and taxes) divided by the average book value of the adjusted
operating assets (which is then expressed as a percentage by multiplying the
result by 100). Operating profit and assets are adjusted in order to treat
assets on operating leases as owned assets.

The average book value of the adjusted operating assets is determined by
averaging the book values of the adjusted operating assets at the beginning of
the Performance Period and the end of each fiscal quarter in the Performance
Period. If significant assets are added or removed during a quarter, the book
value at the end of such quarter will be adjusted by prorating the new or
removed assets based on the time operated during such quarter.

The Administrative Committee, in its discretion, may exclude profits and losses
considered to be extraordinary from the calculations.

All calculations include the cost of incentive Awards. All objectives are
calculated on a consolidated basis for the Performance Period.

D. Participant Eligibility Levels

PARTICIPANT ELIGIBILITY LEVEL A

 

  •  

Non-exempt employees

PARTICIPANT ELIGIBILITY LEVEL B

 

  •  

Exempt non-supervisory employees.

PARTICIPANT ELIGIBILITY LEVEL C

 

  •  

Supervisory positions in Salary Grades 11 or below.

 

  •  

Exempt Employees in Salary Grades 10 or above reporting directly to a Vice
President.

PARTICIPANT ELIGIBILITY LEVEL D

 

  •  

Employees in Salary Grades 12 or above.

PARTICIPANT ELIGIBILITY LEVEL E

 

  •  

Officers of TXI excluding the President/CEO

PARTICIPANT ELIGIBILITY LEVEL F

 

  •  

President/CEO

 

Page 2



--------------------------------------------------------------------------------

E. Objective Target Percent Calculation

The objective target percent calculation is determined using the chart below
which includes the weight given to each objective, the threshold, target and
maximum goals for each objective and the pay out percents. The actual
determination of payout percents for each objective met between the threshold
and maximum will be prorated.

 

Weight

  

Objective

   Threshold     Target     Maximum   60%    Gross Margin      11 %      13 %   
  15 %  20%    SG&A as a % of Net Sales      10 %      9 %      8 %  20%    ROA
     15 %      18 %      21 %     Plan Pay Out Percent      50 %      100 %     
200 % 

Example—For the Performance Period, Gross Margin was 13%, SG&A as a % of Net
Sales was 8.5%, and ROA was 16.5%. Numbers have been rounded for illustrative
purposes.

 

Objective

   Weight            Pay Out Percent            Objective Target %  

Gross Margin

     60 %      X         100 %      =         60.00 % 

SG&A as a % of Net Sales

     20 %      X         150 %      =         30.00 % 

ROA

     20 %      X         75 %      =         15.00 % 

Objective Target Percent

               105.00 % 

In summary, 105% of the objective target was met.

F. Base Award Percentage

The “BASE AWARD PERCENTAGE” for this Annual Incentive Plan is the Objective
Target Percent multiplied by 10%.

In the example above in Section E, the Objective Target Percent of 105%
multiplied by 10% would create a BASE AWARD PERCENTAGE of 10.5%.

 

Page 3



--------------------------------------------------------------------------------

G. Award Calculation

A Participant’s Award amount is determined as follows:

 

  •  

A Participant’s eligibility level (defined in Section D) determines the AWARD
MULTIPLIER shown below:

 

Participant

Eligibility Level

 

AWARD

MULTIPLIER

A

  1.0

B

  1.5

C

  2.0

D

  2.5

E

  3.0

F

  4.0

 

  •  

The TOTAL AWARD PERCENTAGE is calculated by multiplying the Participant’s BASE
AWARD PERCENTAGE (defined in Section F) by his or her AWARD MULTIPLIER

 

  •  

The Award amount is the TOTAL AWARD PERCENTAGE multiplied by the Participant’s
regular earnings (including overtime, but excluding earnings from incentive
payments and Awards) for the Performance Period.

H. Other Incentive Plans

Operations/Production Plans and Sales Plans are described in this document to
provide the authority for management to develop individual incentive plans that
will provide eligible employees an opportunity to participate in an incentive
plan. There are approximately 25 such plans in any Fiscal Year. The specific
terms of such plans are contained in separate documents, but generally have the
following characteristics.

OPERATIONS/PRODUCTION PLANS

Operations or production plans cover individual plant and operating areas whose
performance can be more directly influenced by employees. Participation in these
plans can vary year-to-year and generally will include employees who are
directly involved in the production process with the exception of
Plant/Operation Managers.

 

Page 4



--------------------------------------------------------------------------------

Production plan objectives are tailored to local needs and pay for improvement
or above average performance. Plans may vary in goal achievement, timing of
awards (weekly, monthly, quarterly, or annually), objectives and award amounts.
Base award amounts can vary from 5% to 15% although they are expected to average
5% over time.

SALES PLANS

Sales plans cover business units where individual performance can be more
directly influenced by employees. Participation in these plans can vary
year-to-year and generally will include sales, marketing, customer relations,
and/or administrative support employees directly involved in the sales process.

Sales plan objectives are tailored to business unit markets and pay for
improvement or above average performance. Plans may vary in goal achievement,
timing of awards (quarterly or annually), objectives and award amounts. Base
award amounts can vary from 10% to 25% depending on the participant level
similar to the TXI Annual Incentive Plan.

 

Page 5